Exhibit 4.2 INCENTIVE STOCK OPTION AGREEMENT This Incentive Stock Option Agreement ("Agreement") is made and entered into as January 11, 2013, by and between Santeon Group, Inc., a Delaware corporation (the "Company") and the individual named in Section 1.2 below (the "Optionee"), who is an employee of the Company. In consideration of the covenants herein set forth, the parties hereto agree as follows: 1.Option Information. Grant Date: January 11, 2013 Optionee: Number of Shares: Exercise Price: $2.00 per share 2.Grant of Option. 2.1Grant; Price. The Company hereby grants to Optionee an option (the "Option") to purchase, upon and subject to the terms and conditions herein stated, the total number of Shares of Common Stock of the Company set forth in Section 1.3 above at the price per Share set forth in Section 1.4 above (the “Exercise Price”), such price being not less than the fair market value per share of the Shares covered by this Option as of the date hereof (unless Optionee is the owner of Stock possessing ten percent or more of the total voting power or value of all outstanding Stock of the Company, in which case the Exercise Price shall be no less than 110% of the fair market value of such Stock). 2.2Type of Option. The Option is intended to be an Incentive Stock Option within the meaning of Section 422 of the Code, although the Company makes no representation or guarantee that the Option will qualify as an Incentive Stock Option. To the extent that the aggregate Fair Market Value (determined on the Grant Date) of the Shares of Common Stock with respect to which Incentive Stock Options are exercisable for the first time by the Optionee during any calendar year (under all plans of the Company and its Affiliates) exceeds $100,000, the Options or portions thereof which exceed such limit (according to the order in which they were granted) shall be treated as Non-qualified Stock Options. SANTEON GROUP, INC.
